Exhibit  10.32

PACKAGING CORPORATION OF AMERICA

DEFERRED COMPENSATION PLAN

PLAN DOCUMENT

JANUARY 1, 2005

  


--------------------------------------------------------------------------------


PACKAGING CORPORATION OF AMERICA

DEFERRED COMPENSATION PLAN

1.             Introduction and Purpose

The Packaging Corporation of America Deferred Compensation Plan (the “Plan”) was
originally established April 12, 1999 by Packaging Corporation of America (the
“Company”).  The purpose of the Plan is to provide a select group of management
or highly compensated employees of the Company and its affiliates an opportunity
to defer compensation in accordance with the terms and conditions set forth
herein.

The Company hereby amends and restates the Plan, effective as of January 1, 2005
(the “Effective Date”), to comply with Section 409A.  The terms of the Plan as
provided herein shall apply to all Deferred Amounts attributable to any period
beginning on or after January 1, 2005.  Any amounts deferred and vested under
the Plan on or prior to December 31, 2004, and any earnings attributable
thereto, shall be grandfathered for purposes of Section 409A and shall be
subject to the terms of the Plan as in effect on October 3, 2004 (“Grandfathered
Deferrals”).  Neither this restatement nor any subsequent amendment hereto shall
be deemed to apply to Grandfathered Deferrals, unless such amendment explicitly
states otherwise.

2.             Definitions

As used in this Plan, the following words shall have the following meanings:

“Administrator” means the person, persons or entity designated as the
administrator of the Plan in Section 9.

“Affiliate” means any parent, subsidiary, or other entity that is directly or
indirectly controlled by, or controls, the Company, and any entity that is
directly or indirectly controlled by the Company’s parent.

“Board” means the Company’s Board of Directors.

“Bonus” means an EICP Bonus and/or a Sign-On Bonus.

“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to
any Code Section shall also mean any successor provision thereto.

“Company” means Packaging Corporation of America, a Delaware corporation, any
successor thereto as provided in Section 20, and where applicable, shall include
any Affiliate that adopts the Plan or has employees or former employees who are
Participants in the Plan.

“Deferral Credit”  means a Bonus deferral made pursuant to Section 4.

“Deferred Amount” means the amount otherwise payable to the Participant that is
deferred pursuant to Section 4.

2


--------------------------------------------------------------------------------


“Deferred Compensation Account” means a memorandum account established at the
time an amount is deferred pursuant to Section 4, and maintained by the Company
on its books for the Participant to or against which amounts are credited or
charged under the Plan.

“EICP Bonus” means a bonus paid under the PCA Executive Incentive Compensation
Plan.

“Employment Termination Date” means, with respect to any Participant, the date
on which such Participant’s employment with the Company or an Affiliate is
terminated for any reason and which constitutes a “separation from service,” as
defined in Section 409A.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Executive” means a member of a select group of management or highly compensated
employees of the Company.

“Participant” means an Executive who meets the eligibility requirements for the
Plan set forth in Section 3 and who has deferred a portion of his or her Bonus. 
A Participant shall retain such status for purposes of the Plan until his or her
Deferred Compensation Account has been distributed in full.

“Participation Election” means the form signed and submitted by an Executive to
the Administrator prior to the required election date under Section 4.

“Performance Based Compensation” means compensation that is contingent upon the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months in
which the Participant is employed or such other compensation that satisfies the
definition of “performance based compensation” under Section 409A.

“Plan” means the Packaging Corporation of America Company Deferred Compensation
Plan as set forth herein and as hereinafter amended from time to time.

“Plan Year” means the calendar year.

“Section 409A” means Section 409A of the Code and any regulations or other
interpretive authority issued thereunder.

“Sign-On Bonus” means a bonus payable as an incentive to accept employment with
the Company.

“Specified Employee” means any person defined in Section 416(i) of the Code,
without regard to paragraph (5) thereof, as determined on each September 30 and
applied for the 12-month period beginning on the following January 1.

“Surviving Spouse” means an individual of the opposite sex who is legally
married to a Participant at the time of the Participant’s death.

3


--------------------------------------------------------------------------------


“Unforeseeable Emergency” means a severe financial hardship of a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

3.             Eligibility

U.S. paid participants in the Company’s Executive Incentive Compensation Plan
and those individuals designated by the Vice President of Human Resources and
the Director of Benefits of the Company shall be eligible to participate in the
Plan.  Only those Executives who are in a select group of management or are
highly compensated (within the meaning of Title I of ERISA) may be designated as
eligible to participate under this provision.

4.             Elections to Defer

(a)           Deferrals of EICP Bonus.  A Participant may elect in a written
Participation Election to defer receipt of all or a specified portion of his or
her EICP Bonus to be received on account of a calendar year.  The Participation
Election must be submitted to the Administrator pursuant to such procedures as
may be established by the Administrator from time to time, and specify (i) such
portions of his or her EICP Bonus to be credited to his Deferred Compensation
Account under the Plan as a Deferral Credit (instead of receiving current
payments), and (ii) the time or events upon which such Deferred Amounts shall be
distributed pursuant to Section 7(a) below.

(b)           Timing of Election to Defer EICP Bonus.  The Administrator may
determine that a separate Participation Election to defer an EICP Bonus must be
made with respect to each Plan Year or that a Participant’s election for one
Plan Year will be deemed to apply to the following Plan Year, unless revoked or
modified by such Participant.  Any such Participation Election (or revocation
thereof) must be made and shall be irrevocable at such times as set forth below:

(i)  at any time prior to the thirty-first (31st) day of December prior to the
beginning of the Plan Year during which the EICP Bonus to be deferred is
otherwise earned;

(ii)  in the case of an EICP Bonus that is Performance Based Compensation, at
any time prior to six (6) months before the end of the performance period for
which it is earned, provided that such compensation has not yet become both
substantially certain and readily ascertainable;

(iii)  in the case of the first year in which a Participant becomes eligible to
participate in the Plan (as aggregated with other plans of its type as defined
in Section 1.409A-1(c) of the Code), at any time within 30 days after the
Participant first becomes eligible to participate; provided, however, that such
election may apply only to compensation attributable to services to be performed
after the Participation Election, and in the case of compensation based upon a
performance period (other than Performance Based Compensation), may apply only
to a prorated portion of such compensation based upon the number of days
remaining in such performance period; and

4


--------------------------------------------------------------------------------


(iv)  at any other time as may be permitted under Section 409A.

(c)           Deferrals of Sign-On Bonuses.

(i)            In the case of a Sign-On Bonus that is immediately vested or may
become vested within 13 months of its award, the Company may require through a
non-elective deferral that all or any portion of the Participant’s Sign-On Bonus
shall be deferred as a Deferral Credit and distributed in such form, and at such
time, as provided in Section 7.  The Company’s non-elective deferral of such
Sign-On Bonus shall be made at such times as are permitted under Section 409A
(for example, prior to the Participant having a legally binding right to such
Sign-On Bonus).

(ii)           In the case of a Sign-On Bonus that cannot become vested within
13 months of its award due to vesting conditions, a Participant may elect in a
written Participation Election to defer receipt of all or a specified portion of
his or her Sign-On Bonus.  The Participation Election shall specify (i) such
portions of his or her Sign-On Bonus to be credited to his Deferred Compensation
Account under the Plan as a Deferral Credit, and (ii) the time or events upon
which such Deferred Amounts shall be distributed pursuant to Section 7(a)
below.  A Participant must make a Participation Election with respect to a
Sign-On Bonus no later than 30 days after the Participant receives a legally
binding right to such Sign-On Bonus, subject to the applicable vesting
conditions, or at such other time as permitted under Section 409A.

5.             Crediting of Deferred Payments to the of Deferred Compensation
Account

The Company shall establish a Deferred Compensation Account for each
Participant. The Company may establish subaccounts, as necessary, to track
Deferred Amounts attributable to any particular Plan Year.  Each Participant’s
Deferred Compensation Account (or subaccount) shall be credited with such
Participant’s Deferred Amount for such Plan Year as of the day on which the
Participant would otherwise have been entitled to receive the bonus or incentive
compensation to which the Deferred Amount is attributable.  Adjustments as
provided in Section 6 below, shall be made to the Participant’s Deferred
Compensation Account.

6.             Adjustments to Deferred Compensation Account

The Administrator shall credit the balance of the Participant’s Deferred
Compensation Account with an earnings factor. The earnings factor will equal the
amount the Participant’s Deferred Compensation Account would have earned if it
had been invested in the deemed investment options listed below. The Participant
is permitted to select the deemed investment option used to determine the
earnings factor and may change the selection at any time. The Participant may
choose more than one deemed investment option in increments of at least one (1)
percent. The Administrator reserves the right to change or amend any of the
deemed investment options at any time.

5


--------------------------------------------------------------------------------


The deemed investment options used to determine the earnings factor are:

(a) The prime rate of interest as reported by The Chase Manhattan Bank at the
first day of each calendar month.

(b) The return for the following mutual funds currently offered in the Company
Retirement Savings Plan for Salaried Employees:

(i) Fidelity Growth Company Fund

(ii) PIMCO Total Return Fund

(iii) Barclays Daily Equity Index Fund

The Company is under no obligation to acquire or provide any of the investments
designated by a Participant, and any investments actually made by the Company
will be made solely in the name of the Company and will remain the property of
the Company.

The crediting of an earnings factor shall occur so long as there is a balance in
the Participant’s Deferred Compensation Account regardless of whether the
Participant has terminated employment with the Company.

7.             Payment of Deferred Amounts

(a)  Timing of Distribution.  Except as otherwise provided in this Section 7, a
Participant’s Deferred Amount shall be paid, or commence to be paid, to the
Participant, or the Participant’s beneficiary, as soon as practicable after [the
earliest of]:

(i)  the Participant’s death;

(ii)  the Participant’s Employment Termination Date; or

(iii) a date specified at the time of the deferral.

(b)           Form of Distribution.  Distributions shall be made in the form of
a lump sum or in a number of annual installments not to exceed five (5).  The
form of distribution shall be elected by each Participant in his Participation
Election, or designated by the Company pursuant to Section 4(c).  If no election
is properly made, distribution will be in the form of a lump sum payment.

(c)           Tax Withholding.  The Company shall withhold any taxes or other
amounts with respect to a Participant’s Deferred Amounts required to be withheld
under federal, state or local law.  Such taxes shall be withheld from the
Participant’s non-deferred compensation to the maximum extent possible with any
excess being withheld from the Participant’s elected Deferred Amount.  Each
Participant shall bear the ultimate responsibility for payment of all taxes owed
under this Plan.

6


--------------------------------------------------------------------------------


(d)           Distribution Upon Death. In the event of the Participant’s death,
payment of the balance in the Participant’s Deferred Compensation Account shall
be made to the Participant’s designated beneficiary, or if none, to the
Surviving Spouse, or if none, to the Participant’s estate.

(e)           Distributions to Specified Employees.  Notwithstanding anything
contained herein to the contrary, in the case of any Specified Employee,
distributions pursuant to 7(a)(ii) above may not commence until (i) six (6)
months after the date of the Specified Employee’s Employment Termination Date or
(ii) the date of the Participant’s death, whichever is earlier.

(f)            Hardship Distribution. In the event a Participant incurs an
Unforeseeable Emergency, the Administrator, in its sole discretion and upon
written application of such Participant, may direct immediate payment of all or
a portion of the then current value of such Participant’s Deferred Compensation
Account; provided that such payment shall in no event exceed the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution.

(g)           Distribution Restrictions.  No distribution may be made pursuant
to the Plan if the Company reasonably determines that such distribution would
(i) violate Federal securities laws or other applicable law; (ii) be
nondeductible pursuant to Section 162(m) of the Code; or (iii) violate a loan
covenant or similar contractual requirement of the Company causing material harm
to the Company.  In any such case, distribution shall be made at the earliest
date at which Company determines such distribution would not trigger clauses
(i), (ii) or (iii) above.

(h)           Section 409A Violations.  Notwithstanding any provision of the
Plan, in the event the Plan or a Deferred Amount fails to satisfy the
requirements of Section 409A, a portion of the Participant’s Deferred
Compensation Account shall be distributed equal to the amount required to be
included in income as a result of the failure to comply with Section 409A.

8.             Participant Reports

The Administrator shall provide a statement to the Participant at least annually
concerning the status of his or her Deferred Compensation Account.

9.             Plan Administration and Expenses

The Administrator of this Plan shall be the Benefits Administration Committee,
as appointed by the Company’s Board; provided that, as permitted by law, the
Administrator may delegate some or all of its authority under the Plan.  The
Administrator shall administer the Plan in accordance with its terms and
purposes and shall have the authority, which may be exercised in its discretion,
to interpret the Plan, to make any necessary rules and regulations, and to
determine benefits under the Plan.  The Administrator shall also be responsible
for complying with statutory reporting and disclosure requirements.  Any
determination made by the Administrator in good faith shall be binding upon the
Participant, his Surviving Spouse, and the Company.

The Administrator shall not be subject to liability with respect to the
administration of the Plan.  The Company shall indemnify and hold harmless the
Administrator and each member of the Administrator, or any employee of the
Company, or any individual acting as an employee or agent of either of them (to
the extent not indemnified or saved harmless under any liability

7


--------------------------------------------------------------------------------


insurance or any other indemnification arrangement) from any and all claims,
losses, liabilities, costs and expenses (including attorneys’ fees) arising out
of any actual or alleged act or failure to act made in good faith pursuant to
the provisions of the Plan, including expenses reasonably incurred in the
defense of any claim relating thereto with respect to the administration of the
Plan, except that no indemnification or defense shall be provided to any person
with respect to any conduct that has been judicially determined, or agreed by
the parties, to have constituted willful misconduct on the part of such person,
or to have resulted in his or her receipt of personal profit or advantage to
which he or she is not entitled.  The rights of indemnification provided
hereunder shall be in addition to any right to which any person concerned may
otherwise be entitled by contract or as a matter of law, and shall inure to the
benefit of the heirs, executors, and administrators of any such person.

The Company shall pay all expenses of Plan.

10.          Claims Procedures and Decisions of Administrator

In general, distributions under this Plan are automatic and no claim for
benefits need be filed.  However, a Participant (or the Participant’s Surviving
Spouse) may submit a claim for benefits under this Plan in writing to the
Administrator.  The following procedure shall apply in such case:

(a)           If such claim for benefits is wholly or partially denied, the
Administrator shall notify the claimant of the denial of the claim within a
reasonable period of time, but no later than 90 days after receipt of the
written claim, unless special circumstances require an extension of time for
processing the claim.  In such event, written notice of the extension shall be
furnished to the claimant prior to the end of the 90-day period and shall
indicate the special circumstances requiring the extension and the date by which
a final decision is expected.  In no event shall the extension period exceed 90
days from the end of the initial 90 day period.  The notice of denial: (i) shall
be in writing; (ii) shall be written in a manner calculated to be understood by
the claimant; and (iii) shall contain (A) the specific reason or reasons for
denial of the claim; (B) a specific reference to the pertinent Plan provisions
upon which the denial is based; (C) a description of any additional material or
information necessary for the claimant to perfect the claim; and (D) an
explanation of the Plan’s claims review procedure.

(b)           Within 60 days of the receipt by the claimant of the written
notice of denial of the claim, or if the claim has not been granted within the
applicable time period, the claimant may file a written request with the
Administrator that it conduct a full and fair review of the denial of the
claimant’s claim for benefits.  In connection with the claimant’s appeal of the
denial of his or her benefit, the claimant may review pertinent documents and
may submit issues and comments in writing.

(c)           The Administrator shall deliver to the claimant a written decision
on the claim promptly, but not later than 60 days after the receipt of the
claimant’s request for review, except that if there are special circumstances
which require an extension of time for processing, the 60-day period shall be
extended to a maximum of 120 days, in which case written notice of the extension
shall be furnished to the claimant prior to the end of the 60-day period.  The
Administrator’s decision shall: (i) be written in a manner calculated to be
understood by the

8


--------------------------------------------------------------------------------


claimant; (ii) include specific reasons for the decision; and (iii) contain
specific references to the pertinent Plan provisions upon which the decision is
based.  If a written decision on review is not furnished to the claimant within
the applicable time period, the claim shall be deemed denied on review.

11.          Amendment, Suspension and Termination

The Company may at any time and from time to time, alter, amend, suspend, or
modify the Plan in whole or in part.  Notwithstanding the foregoing, no
modification of the Plan will, without the prior written consent of the
Participant, alter or impair any rights or obligations of the Participant,
except to the extent the Administrator determines such modification is necessary
to maintain compliance with Section 409A.  In addition, the Company may in its
discretion terminate the Plan subject to the following:

(a)           the Plan may be terminated within the 30 days preceding, or 12
months following, a change in control (as defined in Section 409A) provided that
all Deferred Compensation Accounts shall be distributed in full within 12 months
after termination;

(b)           the Plan may be terminated in the Company’s discretion at any time
provided that (i) all deferred compensation arrangements of similar type
maintained by the Company are terminated, (ii) all Deferred Compensation
Accounts shall be distributed in full at least 12 months and no more than 24
months after the termination, and (C) the Company does not adopt a new deferred
compensation arrangement of similar type for a period of five years following
the termination of the Plan; and

(c)           the Plan may be terminated within 12 months of a corporate
dissolution taxed under Section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(A) provided that all Deferred
Compensation Accounts are distributed in full by the latest of the (i) the end
of the calendar year of the termination, (ii)) the calendar year in which such
Deferred Amounts are fully vested, or (iii) the first calendar year in which
such payment is administratively practicable.

12.          Source of Benefits Transferability of Interests

During the period of deferral, all Deferred Amounts shall be general assets of
the Company for use as it deems necessary and shall be subject to the claims of
the Company creditors.

The rights and interests of a Participant during the period of deferral shall be
those of a general creditor except that such Participant’s rights and interests
may not be reached by the creditors of the Participant or the beneficiary, or
anticipated, assigned, pledged, transferred or other-wise encumbered except in
the event of the death of the Participant, and then only by will or the laws of
descent and distribution.

9


--------------------------------------------------------------------------------


13.          No Right to Employment or Other Benefits

Nothing contained herein shall be construed as conferring upon any Participant
the right to continue in the employ of the Company. Any compensation deferred
and any payments made under this Plan shall not be included in creditable
compensation in computing benefits under any employee benefit plan of the
Company except to the extent expressly provided for therein.

14.          Governing Law

The provisions of this Plan shall be construed according to the laws of the
State of Illinois to the extent such laws are not preempted by ERISA.  In any
question of interpretation or other matter of doubt, the Company and the
Administrator may rely upon the opinion of legal counsel.

15.          Reliance on Documents, Instruments, etc.

The Administrator may rely on any certificate, statement or other representation
made on behalf of the Company, a Participant or a Surviving Spouse, which it in
good faith believes to be genuine, and on any certificate, statement, report or
other representation made to it by any agent or any attorney, accountant or
other expert retained by it or the Company in connection with the operation and
administration of the Plan.

16.          Information Requests

Each Participant, Surviving Spouse and Company shall furnish to the
Administrator such documents, evidence, data, and other information, as the
Administrator considers necessary or desirable for administering the Plan. 
Retirement Benefits under the Plan are conditioned on an Participant’s promptly
furnishing full, true and complete documents, evidence, data, and other
information requested by the Administrator or Company in connection with the
Plan’s administration.

17.          Mistake of Fact

Any mistake of fact or misstatement of fact shall be corrected when it becomes
known and proper adjustment made by reason thereof.  Without limiting the prior
sentence, the Administrator is expressly authorized to take reasonable steps to
recover mistaken overpayments from the Plan.

18.          Severability

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provisions of the Plan and will be
construed and enforced as if such provision had not been included herein.

10


--------------------------------------------------------------------------------


19.          Successors

All obligations of the Company under the Plan will be binding on any successor
to the Company, whether the existence of the successor results from a direct or
indirect purchase of all or substantially all of the business of the Company, or
a merger, consolidation, or otherwise.

20.          Gender and Number

Words in the masculine general shall include the feminine gender and the
singular shall include the plural, and vice versa, unless qualified by the
context.  Any headings used herein are included for reference only, and are not
to be construed so as to alter the terms hereof.

21.          Interpretation under Section 409A

The Plan at all times shall be operated in accordance with the requirements of
Section 409A and, in the event of any inconsistency between any provision of the
Plan and Section 409A, the provisions of Section 409A shall control and the
provision of the Plan shall be void and without effect.  In addition, any
provision that is required to appear in the Plan that is not expressly set forth
herein shall be deemed set forth herein, and the Plan shall be administered in
all respects as if such provision were expressly set forth herein.

22.          No Guarantee of Tax Consequences

Neither the Administrator nor the Company makes any commitment or guarantee that
any amounts deferred or credited hereunder will be excludable from the
Participant’s gross income for federal or state income tax purposes, or that any
other federal or state income tax treatment will or will not apply to or be
available to any Participant.

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing,
Packaging Corporation of America has caused these presents to be duly authorized
in its name and behalf by its proper officers thereunto as of December 15, 2006.

By:

 

/s/ STEPHEN T. CALHOUN

 

 

Stephen T. Calhoun

 

 

 

 

Its:

Vice President - Human Resources

 

 

 

 

11


--------------------------------------------------------------------------------